DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive since old prior art references Xue and Alvarino disclose at least most of the amended part of the claims as indicated below. During the limited amount of time, examiner has performed the updated search and discovered new portions in the prior arts Xue and Alvarino, and new prior art Liu et al. (US 2017/0302419 A1, hereinafter “Liu”). The proposed amendment do not place the claims in condition for allowance at least in view of old prior art references Xue and Alvarino and the new prior art Liu. Thus, further consideration and search are still required due to this new issue.
The old prior art reference Xue discloses a terminal [see Fig. 9, para. 269, 289; a UE] comprising: a transmitter [see para. 288-289; a transmitter 650] that transmits a Sounding Reference Signal (SRS) [see para. 154-155, 161; that transmits a SRS]; and a processor [see Fig. 9, para. 269; processor 610] that controls switching of a carrier to transmit a reference signal [see para. 86; that performs switching between carriers in a candidate carrier set to send a reference signal], wherein the transmitter transmits [see para. 84-85, 289; the transmitter 650 sends] capability information of the terminal per combination of a first carrier and a second carrier [see para. 76, 86; carrier switching capability information of the UE by means of combination of the two carriers in the candidate carrier set], and wherein the capability information comprises: an information indicating supporting transmission of the reference signal in the second carrier, during uplink transmission in the first carrier [see para. 82, 86; the carrier switching 
The old prior art reference Alvarino discloses a UE controls switching of a carrier to transmit a Sounding Reference Signal (SRS) [see Fig. 1, para. 46; UE 104 controls switching of a carrier to transmit a SRS], the UE transmits capability information of the UE to a base station, wherein the capability information comprises information indicating supporting transmission of the SRS in a second carrier, during uplink transmission [see para. 102, 108]; and during transmission of the SRS in the second carrier, the transmitter temporarily stops the uplink transmission in the first carrier [see Fig. 7A, subframe 7 of radio frame 714, para. 80; during transmission of the SRS in CC2, the UE temporarily stops the PUSCH/PDCCH transmission in CC1; also see para. 104-108; Determining Among Component Carriers to Interrupt].
The new discovered portions in the prior art Xue discloses, within limited amount of search time, a carrier switching situation in which the current carrier and the target carrier are inter-band [see para. 90].
The new discovered portions in the prior art Alvarino discloses, within limited amount of search time, the UE performing inter-band switching or intra-band switching [see para. 86, 99, 100, 130].
The new prior art Liu discloses, within limited amount of search time, different carriers may be in the same band, i.e., intra-band CA, or in different bands, i.e., inter-band CA [see para. 81, Table 2].


/BRIAN T LE/Examiner, Art Unit 2469                                                                                                                                                                                                        
/JACKIE ZUNIGA ABAD/Primary Examiner, Art Unit 2469